December 22, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals

                              NO. 14-14-00862-CR

                      EX PARTE WOODROW MILLER

                     ________________________________

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the trial court’s
October 9, 2014 order requiring reversal, but there was error in the order as
entered, which is capable of modification by this Court. Therefore, the order is
MODIFIED as follows: the first reference in the trial court’s October 9, 2014
order to “0876249-A” is deleted and it is replaced with “0876249-F.”
      The Court orders the trial court’s order AFFIRMED as MODIFIED.

      We further order this decision certified below for observance.